Title: To Benjamin Franklin from Marat, 12 April 1779
From: Marat, Jean-Paul
To: Franklin, Benjamin


Sir
April 12th 79.
The report of the Commitee’s for to morrow has been declined by M. le Roy, & is delay’d till Saturday next.
I again beg earnestly you would be So good as to be present then to give your opinion, which will be requested by M. le Comte de Maillebois.
Was it not now so material a point to the Author, that a candid judgement should be pass’d upon his work, he would trust to time alone. But he is certain that many a Accademical gentleman do not look with pleasure upon his discoveries, & will do their utmost to préjudice the whole Body. Let the cabal be ever So warm, it certainly will be Silenced by the Sanction of Such a Man as Doctor Franklin: and how far judgement passed by himself & the Royal Academy can influence public opinion is well known.
If I appèare troublesome, Sir; my consciousness of your benevolence, & my respect for your candour and understanding are my apology
The Representative.
